Exhibit 99.1 PROGRESSIVE WASTE SOLUTIONS LTD. REPORTS RESULTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2013 Continued strong outlook for fiscal year 2013 with increase to guidance for adjusted net income(A) per share, free cash flow(B) and quarterly cash dividend Toronto, Ontario – July 30, 2013 – Progressive Waste Solutions Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three and six months ended June 30, 2013. Second quarter highlights - Consolidated revenues of $516.8 million in the second quarter, up 8.7% - Consolidated organic revenue growth of 1.5% or 2.0% excluding the 0.5% decline in revenues due to lower recycled commodity prices versus the same period a year ago - Adjusted EBITDA(A) of $134.9 million, up 1.7%, and adjusted operating income or adjusted operating EBIT(A) of $67.0 million, up 3.7% - Free cash flow(B) of $61.5 million, up 8.8%.Excluding internal infrastructure investments, free cash flow(B) of $75.2 million, up 25.7% - Reported and adjusted net income per share(A) of $0.28 and $0.31, respectively, versus $0.24 and $0.25 in the same period last year - Guidance for 2013 updated to reflect changes to our foreign currency exchange assumption,actual results for the six months ended June 30, 2013 and a change to our long-term financing structure - Board of Directors declares increase of 7.1% to quarterly cash dividend effective September 30, 2013 Management Commentary (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) “We are very pleased with the results of our second quarter, in which we achieved revenue growth of 8.7%, adjusted EBITDA(A) growth of 1.7%, and free cash flow(B) growth of 8.8%, despite the impact of weaker foreign currency exchange and recycled commodity prices relative to the year-ago period, as well as adverse weather conditions and one-time expense items in the quarter of approximately $1.1 million,” said Joseph Quarin, Vice Chairman and Chief Executive Officer, Progressive Waste Solutions Ltd.“We benefited from acquisitions completed in 2012, as well as solid consolidated organic growth of 1.5%.Core price increased across our collection and transfer and disposal service lines in our U.S. and Canadian operations, and we experienced a notable improvement in industrial collection volumes, which increased 8.0% on a consolidated basis.Against this backdrop, we are focused on our value creation strategy to drive returns in our U.S. and Canadian operations and we remain confident in our expectations for our operating performance in 2013.” Mr. Quarin continued, “We are committed to creating shareholder value, both near-term and long-term, through the prioritization of free cash flow(B) growth and the disciplined deployment of capital to increase return on invested capital.To this end, during the second quarter, we better positioned our capital structure, resulting in a lower effective corporate tax rate and a corresponding increase to the amounts of adjusted net income per share(A) and free cash flow(B) that we expect to generate this year and going forward.With our strengthening free cash flow(B) profile, we are pleased to announce an increase of 7.1% to our quarterly cash dividend.” Second quarter ended June 30, 2013 Reported revenues increased $41.4million or 8.7% from $475.4 million in the second quarter of 2012 to $516.8million in the second quarter of 2013.Expressed on a reportable basis and assuming a foreign currency exchange (“FX”) rate of parity between the Canadian and U.S. dollar (“FX parity”), revenues increased 9.2% due in large part to a 7.7% increase attributable to acquisitions.Higher overall core pricing and volumes were partially offset by lower recycled commodity pricing.The impact of lower recycled commodity prices on comparative revenues represented a 0.5% decline. Operating income was $64.6 million in the second quarter of 2013 versus $65.7 million in the second quarter of 2012.Net income was $32.3 million versus $28.4 million in the second quarter of 2013 and 2012, respectively. Progressive Waste Solutions Ltd. – June 30, 2013 - 1 Adjusted amounts Adjusted EBITDA(A) was $134.9 million in the second quarter of 2013 versus $132.7 million posted in the same quarter a year ago.Adjusted operating EBIT(A) was $67.0 million or 3.7% higher in the quarter compared to $64.7 million in the same period last year.Adjusted net income(A) was $35.3 million, or $0.31 per diluted share, compared to $28.8 million, or $0.25 per diluted share in the comparative period. Six months ended June 30, 2013 For the six months ended June 30, 2013, reported revenues increased $89.7million or 9.8% from $913.7 million in 2012 to $1,003.4million.Expressed on a reportable basis and at FX parity, revenues increased 10.2% on a comparative basis.The increase is due in large part to an 8.6% increase attributable to acquisitions and higher overall core pricing, volumes and fuel surcharges, which outpaced lower commodity pricing.The year-to-date impact on comparative revenues resulting from a decline in recycled commodity prices was 0.5%. For the six months ended June 30, operating income was $123.8 million in 2013 versus $116.0 million in 2012.Net income was $61.6 million versus $50.4 million for the six months ended June 30, 2013 and 2012, respectively. Adjusted amounts For the six months ended June 30, adjusted EBITDA(A) was $263.9 million or 6.0% higher in 2013 versus $249.0 million in 2012.Adjusted operating EBIT(A) was $125.4 million, or 6.5% higher compared to the $117.7 million recorded last year.Adjusted net income(A) was $62.4 million, or $0.54 per diluted share, compared to $52.9 million, or $0.45 per diluted share in the same period last year. Other highlights for the three months ended June 30, 2013 · Consolidated core price increased 0.7%, reflecting organic average price change, net of rollbacks and excluding fuel surcharges, across the Company’s customer base · Consolidated organic volume growth of 1.3%.Of the consolidated organic volume growth in the quarter, there was a decline of 220 basis points related to the completion of three municipal contracts and the temporary closure of a transfer station in the Company’s Canadian operations · The Company made an investment in TerraCycle Canada ULC, a specialty recycling firm, to broaden the Company’s range of recycling services available to its customers · The Company reduced its total funded debt to EBITDA ratio to 2.96 times from a total funded debt to EBITDA ratio of 3.07 times at March 31, 2013, as defined and calculated in accordance with its consolidated credit facility · The Company returned nearly $16.0 million to shareholders through its quarterly dividend.On July 29, 2013, the Company’s Board of Directors declared a 7.1% increase in the quarterly cash dividend.The regular quarterly cash dividend, which increases from $0.14 per share to $0.15 per share, is payable on October 15, 2013, to shareholders of record on the close of business on September 30, 2013 Progressive Waste Solutions Ltd. – June 30, 2013 - 2 2013 Outlook – Guidance Update The Company is revising its 2013 guidance in light of the weaker Canadian dollar relative to its U.S. counterpart from parity to 97 cents U.S. for each Canadian dollar, the “FX revision”.In addition, our full year guidance has been adjusted for net gains on disposal of capital assets and lower current, and higher deferred, income tax expense recorded in the six months ended June 30, 2013 relative to our expectations, the “Q2 revision”.The Company is also revising its 2013 full year guidance for its implementation of a long-term financing structure effective June 28, 2013 and the Company’s intention to enter into interest rate swaps to fix a portion of the variable rate interest borne on amounts drawn under its consolidated credit facility, collectively the “FS revision”. Our revised guidance for the fiscal year ending 2013 is as follows (in millions of U.S. dollars, except for per share amounts and where otherwise stated): Prior guidance Revised guidance Impact Reason Revenue (in billions) $
